Bates, Judge,
delivered the opinion of the court.
We are of opinion that the total compensation to which the judge of the St. Louis Land Court was entitled, by the acts of the General Assembly, was three thousand dollars for a year; two thousand of which was to be paid out of the State treasury, and the remaining thousand was to be derived from fees levied on final judgments; and if the fees did not amount to one thousand dollars in any year, there should be paid him out of the treasury of St. Louis county sums equal to the difference between the amounts received from fees and the sum of one thousand dollars. The judge having received the full amount of his compensation, as above stated, from the sources above mentioned, is entitled for the time for which he was so paid to no further payment from the county treasury.
The peremptory writ of mandamus is refused.
Judges Bay and Dry den concur.